Citation Nr: 1124152	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Evaluation of traumatic iritis, left eye, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service from April 1971 to April 1973, and from February 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In October 2010, the appellant testified before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims folder.  At that time, the appellant submitted additional evidence.  This evidence was accompanied by waiver of consideration by the agency of original jurisdiction (AOJ).  Therefore, referral to the AOJ is not required.  38 C.F.R. §§ 19.37, 20.1304 (pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant).
 
The issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised by the record, but has not been adjudicated by the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  Therefore, the issue is remanded the Agency of Original Jurisdiction..


FINDING OF FACT

Traumatic iritis of the left eye is currently manifested by corrected vision better than 20/50, with complaints of alternating dry and watery left eye, without episodes of incapacitation.


CONCLUSION OF LAW

The criteria for an initial compensable rating for traumatic iritis of the left eye have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.75- 4.84a, Diagnostic Codes 6009-6066 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the appellant requested service connection for residuals of eye injury in May 2002.  In an August 2002 rating decision, the RO denied the claim.  The RO notified the appellant of that decision in a letter dated September 2002.  No appeal was filed.  In June 2009, the appellant requested that RO reopen his claim for service connection for residuals of eye injury.  In a letter dated June 2009, the RO outlined the requirements for reopening his claim, to include the requirement of new and material evidence, and the evidence necessary to establish service connection.  Furthermore, the RO notified the appellant of the evidence received, the evidence VA had responsibility for obtaining, the evidence the appellant should provide to VA, and how VA determines the disability rating and effective dates of awards.

I.  VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the appellant's increased rating claim arises from his disagreement with the initial evaluation that assigned following the grant of service connection for traumatic iritis, left eye.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.

As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records, private treatment records, and VA medical records.  All these records have been associated with the claims file. Furthermore, VA afforded the appellant a medical examination in November 2009.

The Board notes that there has been no allegation that the 2009 VA examination was inadequate.  The Board observes the 2009 VA examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examination was conducted by a medical professional, and the associated report reflects review of the prior medical records.  The examination included a description of the eye symptoms and demonstrated objective evaluation.  The examiner was able to assess and record the condition of the left eye.  Physical examination was accomplished, including Goldman primary visual field testing.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the RO supplemented the earlier notice letter with a letter dated February 2010, which again advised the appellant of the respective responsibilities of the appellant and VA, and how VA determines disability ratings and effective dates.  It is noted that the RO included in the May 2010 Statement of the Case (SOC) the schedular criteria for rating disabilities of the eye, and that the RO subsequently adjudicated the claim in July 2010 and provided the appellant with a Supplemental SOC dated the same.  As such, the appellant has been afforded due process of law.  Also, the Board accepted additional evidence from the appellant, submitted with a waiver of consideration by the agency of original jurisdiction at that time.  It is associated with the claims folder along with a copy of the hearing transcript.  VA provided the appellant with notice as to the medical evidence needed for the assignment of an increased evaluation, as well as the assistance VA would provide.

VA further assisted the appellant in the development of his claim by providing him a personal hearing.  The appellant testified before the undersigned Veterans Law Judge in October 2010.  A hearing officer has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) ; Bryant v. Shinseki, 23 Vet App 488 (2010).  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and per the appellant's testimony and questioning from the appellant's representative it is clear that the appellant understood that evidence tending to show that his disability was worse than presently rated would be helpful in establishing the claim.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).



II.  Disability Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Factual Background

Private treatment notes dated 1992 reflect that the appellant was seen for eye complaints, including iritis of the left eye.  Light sensitivity was noted.

VA treatment records dated 2009 reflect that the appellant presented in September 2009 for an eye examination.  History included 1982 explosion injury to the eye in service and diabetes.  Iris was described as normal.  The assessment was diabetes mellitus with mild nonproliferative diabetic retinopathy of the left eye, glaucoma suspect both eyes secondary to optic nerve head, and blurred vision of both eyes.  Annual eye exam was planned.

Report of VA examination dated November 2009 reflects, by history, that a glass blower blew up in the appellant's eyes causing his left eye to become painful and photophobic; left eye also had distorted, blurred vision since that incident.  The appellant complained of occasional dryness and blurry vision while reading.  He denied diplopia, visual field defect, watery eyes, or eye swelling.  He reported that he used artifical tears as needed for dryness.  Objectively, visual acuity was as follows:

Visual Acuity
Distance
Near
Right Uncorrected
20/40
20/60
Right Corrected
20/20-
20/20-
Left Uncorrected
20/60
20/70
Left Corrected
20/20-
20/25-

The November 2009 VA examination report shows that visual fields were mildly constricted bilaterally by confrontation.  Extraocular motility was full, 360 degrees.  Clinical findings were positive for ptosis of the right eye, otherwise within normal limits.  Pupils were within normal limits.  Extraocular pressure was 18 in the right eye and 20 in the left eye.  Anterior segment, melanosis of the conjunctivae bilaterally was found, otherwise normal limits in the right eye.  The left eye had faint posterior stromal haze/possibly old keratic precipitate lens, trace nuclear sclerosing cataracts bilaterally.  Posterior segment, optic nerve is 0.6 cup to disc with a deep cup to disc in the right eye and 0.5 cup to disc with a deep cup to disc in the left eye.  The macula was flat bilaterally.  Very trace exudates were seen along with superior temporal arcade, otherwise within normal limits.  Vessels were normal, vitreous was clear, and periphery was flat and intact.

Goldman test revealed contriction on the right eye to 30 degrees and 20 degrees superior nasal and superior temporal.  It also revealed constriction on the left eye to approximately 10-15 degrees, 360 degrees.

Report of VA examination dated November 2009 reflects a diagnoses for traumatic iritis of the left eye related to service injury; treatment for iritis in 1992 was noted; on this day.  Visual acuity of the left eye was characterized as "quite good."  The examiner stated that the only finding consistent with iritis was "faint hazes/old keratic precipitates seen on the corneal endothelium of the left eye."  No retinal or corneal scarring was seen, and the optic nerve changes in the left eye were not as profound as the right eye.  Also, diagnosed were glaucoma suspect based on cup to disk changes, trace cataracts bilaterally, myopia with astigmatism, and presbyopia.

VA treatment notes dated 2010 reflect that the appellant presented to optometry in June 2010 with complaint of "halos" in the both eyes at night.  Ocular history was negative for injury, surgery, and family history.  Bilateral corrected visual acuity was 20/20.  The appellant used over the counter readers.  Conjunctivae melanosis was seen bilaterally.  The iris was normal bilaterally.  The assessment was glaucoma suspect of both eyes.

In October 2010, the appellant testified before the undersigned.   He stated that his eyes were either dry or watering, that he used over-the-counter wetting drops, and that his condition interfered with employment.  He reported working part-time for a commissary for the past 26 years, and the current location the past 2 years.  The appellant described having flare-ups in the 1980s and 1990s for which he was evaluated.  He indicated that he seldom drives at night, wears tri-focal transitional glasses.  The appellant stated that he last had a flare-up of iritis 10 months ago and he was treated with eye drops by the VA medical facility.

Private treatment records dated in 2007 reflect treatment for keratitis/iritis of the right eye.

Analysis

This disability has been analogously rated under the provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6009 and 6066, for an unlisted disability involving an unhealed injury of the eye.

The criteria for rating eye disabilities, including impaired vision, were revised effective December 10, 2008. 73 Fed. Reg. 66,543 (Nov. 10, 2009).  These criteria apply in this case as the claim was received in June 2009.

Pursuant to the current criteria, disability ratings for impaired vision generally are based on corrected distance vision with central fixation.  38 C.F.R. § 4.76.  The lowest compensable disability evaluation of 10 percent is warranted when corrected visual acuity in the more impaired eye is 20/50.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Disability ratings for several eye disorders, including iritis and unhealed injury, are based on either visual impairment or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6000, General Rating Formula for Diagnostic Codes 6000 through 6009.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note.

Here, the evidence reflects that visual acuity of the left eye was characterized as quite good.  Corrected vision was better than 20/50 on VA examination in November 2009 and on VA ophthalmology visit in June 2010.  Findings consistent with iritis were found on VA examination in November 2009.  Visual acuity was corrected 20/20 on VA treatment in June 2010 and the iris was normal.  There is no lay or medical evidence of any incapacitating episodes at any time during the appeal.

Additionally, although there were optic nerve changes of the left eye, the same was found in the nonservice connected right eye, and there is no indication that these changes are related to in-service left eye injury.  Rather, the examiner attributed the findings to glaucoma.  Likewise, the evidence reflects findings for glaucoma suspect and trace cataracts, bilaterally; however, there is no indication that these changes are related to in-service left eye injury.  Therefore, the findings relative to these disorders is not for consideration here.  38 C.F.R. § 4.14 (2010).

The appellant reports that his service-connected eye disorder is manifested by symptoms of alternating dryness and watering.  He further reports occasional flare-ups that require medical attention.  He is competent and credible in this regard.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  See also, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, this lay evidence has limited probative value as it does not tend to suggest the presence of corrected vision that more closely resembles 20/50 or worse, or the presence of incapacitating episodes during the relevant appeal period.

Lastly, the Board notes that private evidence was submitted during the hearing.  This evidence was dated in 2007, predating the claim and the appeal period.  Although providing an accurate medical history, the documents reflect active pathology of the right eye, rather than the service connected left eye.  As such, the evidence does not provide a basis for a higher evaluation.

In view of the above, the preponderance of the evidence is against the claim.  The schedular criteria for a compensable evaluation are not met, or more closely approximated.  38 C.F.R. §§ 4.7, 4.79, Diagnostic Codes 6009-6066.
The Board finds no basis upon which to award a compensable evaluation.  There is no doubt to be resolved.  Gilbert, supra.


III.  Extraschedular Consideration

The Board further notes that referral for extraschedular consideration is not warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra- schedular consideration is not in order.
ORDER

A compensable evaluation for left eye traumatic iritis is denied.


REMAND

The Court has determined that an assertion of unemployability is part of a rating or increased rating issue.  Here, there is some lay evidence or assertion that he is unemployable due to service connected disability, even though the disability is rated as non-compensable.

Under the circumstances, the case is remanded for the following action

1.  The AOJ should develop and adjudicate the issue of entitlement to a total rating for compensation on the basis of individual unemployability.

2.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


